        2:18-cr-20035-CSB-EIL # 21           Page 1 of 2                                              E-FILED
                                                                 Thursday, 12 December, 2019 11:12:08 AM
                                                                              Clerk, U.S. District Court, ILCD
                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION
UNITED STATES OF AMERICA,                            )
                     Plaintiff,                      )
     vs.                                             )       Case No.       18-CR-20035
JOHN BOOE,                                           )
                     Defendant.                      )

                                  MOTION TO WITHDRAW

       NOW COMES the Defendant, JOHN BOOE, by and through his attorney, LAWRENCE
T. SOLAVA, of BECKETT LAW OFFICE, P.C., and in support of his Motion to Withdraw
states as follows:
       1.       On January 23, 2019, defense counsel was appointed to represent the defendant,
JOHN BOOE.
       2.       The cause is set for pretrial conference on January 21, 2020 at 11:15 a.m. and jury
trial on February 11, 2020 at 9:00 a.m.
       3.       Defense counsel has received communication from the Defendant, JOHN BOOE,
in which the Defendant, JOHN BOOE, has requested that another attorney be appointed to
represent him
       4.       Based on these communications, defense counsel believes that there has been a
breakdown in the attorney client relationship to the extent that defense counsel can no longer
adequately represent the Defendant, JOHN BOOE.
       WHEREFORE the Defendant, JOHN BOOE, prays that the Motion to Withdraw be

granted, that new counsel be appointed for the Defendant, JOHN BOOE, and for such other relief

deemed just and appropriate.

                                              Respectfully submitted,
                                              JOHN BOOE, Defendant
LAWRENCE T. SOLAVA
BECKETT LAW OFFICE, P.C.
508 South Broadway Ave.
(217) 328-0263; (217) 328-0290 (fax)          By: /s/ Lawrence T. Solava
lawrence@beckettlawpc.com                         LAWRENCE T. SOLAVA
A.R.D.C. # 6243927                               Attorney for the Defendant, JOHN BOOE

                                                 1
        2:18-cr-20035-CSB-EIL # 21          Page 2 of 2




                                   CERTIFICATE OF SERVICE
       I hereby certify that on December 12, 2019, I electronically filed the above Motion to

Withdraw with the Clerk of Court using the CM/ECF system which will send notification of

such filing(s) to the following:

       Bryan Freres, Assistant U.S. Attorney - 201 South Vine Street, Urbana, IL
and I hereby certify that on December 12, 2019, I mailed by United States Postal Service, first

class postage prepaid and legibly addressed, the document(s) to the following non-registered

participants:

       N/A
                                             Respectfully submitted,



                                             By: /s/ Lawrence T. Solava
                                                 LAWRENCE T. SOLAVA
                                                 Attorney for the Defendant, JOHN BOOE



LAWRENCE T. SOLAVA
BECKETT LAW OFFICE, P.C.
508 South Broadway Avenue
Urbana IL 61801
(217) 328-0263 [Voice]
(217) 328-0290 [Facsimile]
lawrence@beckettlawpc.com
A.R.D.C. # 6243927
